Per Curiam,
Relator was indicted, tried, and convicted on two bills of indictment charging larceny at Nos. 43-A and 43-B, May Sessions, 1948, in the Court of Quarter Sessions of Crawford County. At his trial he was represented by counsel whom he had retained. Motion for new trial was overruled, and relator was sentenced to consecutive terms of not less than two and one-half years nor more than five years in the Western State Penitentiary.' No appeal was taken from the judgments of sentence.
On August 24, 1949, a petition for writ of habeas corpus was filed by relator in the Supreme Court of Pennsylvania, No. 1609, Miscellaneous Docket, Western District, to which answer was made by the District Attorney of Crawford County. The Supreme Court, by its order of January 21, 1950, remitted the petition and answer to the Court of Quarter Sessions of Crawford County so that relator could have an opportunity to establish by evidence the material averments of his petition, and so that the Commonwealth could have an opportunity likewise to rebut such evidence. After hearing, at which relator was present and represented by counsel, the Court of Quarter Sessions of Crawford County made its findings of fact on the evidence presented. The Supreme Court, on December 28, 1950, upon return of the record, dismissed relator’s petition, and on January 25,1951, a petition for reargument was denied. On March 12, 1951, the Supreme Court of the United States denied a petition for writ of certiorari.1
*242On May 7, 1952, relator presented his petition for writ of habeas corpus to the Court of Common Pleas of Crawford County. This petition is merely a reiteration of the same matters which were presented in his petition to the Supreme Court of Pennsylvania. The same facts and issues having been considered and decided by the Supreme Court, the court below dismissed the petition. The court below properly refused further review and consideration of the matters so passed upon and decided by the Supreme Court of this Commonwealth. Com. ex rel. Campbell v. Claudy, 171 Pa. Superior Ct. 282, 89 A. 2d 895; Com. ex rel. Banks v. Claudy, 370 Pa. 190, 88 A. 2d 53.
Appeal is dismissed.

 Thereafter relator filed a petition for writ of habeas corpus in the District Court of the United States for the Western District of Pennsylvania. The denial of this petition was affirmed by the Court of Appeals for the Third Circuit on November 29, 1951, 192 F. 2d 576.